DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's submission filed on 8/30/2021 has been entered.  Claims 1-24 are pending.  Claims 1, 3-7, 9-16, 18-21 are rejected.  Claims 2, 8, 17 are objected to.  Claims 22, 23, 24 are allowed.  


Response to Amendments
Applicant’s arguments traversing the prior art rejections of claims 1, 3-7, 9-16, 18-21 are considered, but are moot in view of new grounds of rejections.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 6, 9, 14, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hannu (US Publication No. 20180176615 A1) and Phillips (US Publication No. 20170374116 A1).

	Regarding claim 1, Hannu discloses a system (FIG. 1a and [0021] – media user agent corresponds to the claimed system) comprising:
a processor; and (a processor 421 - [0142])
a memory (memory 422 - [0142]) comprising instructions that, when executed by the processor, cause the system to: 
process a request received from a user device (media user client or user terminal– FIG. 3 and [0015]- [0018]) for a first fragment of a first content file (media-[0015]- [0018]); ([0015]- [0018] disclose processing a request from a media user client or a user terminal for a media.  Since the first fragment is a part of media, a request from a user device for a media is considered as a request from a user device for a first fragment of a media.)
retrieve a manifest file (Media Presentation Description, MPD - [0015], [0017]) associated with the first content file from an origin server (media server -[0015], [0017]) separate from the system (the media server is separate from the system of the media user agent);  (see also [0039])

transmit the first fragment to the user device.  ([0048], transmitting the segment to the media user client.)
Hannu does not disclose determine a rate at which to retrieve the first fragment from the origin server based, at least in part, on contents of the manifest file;
throttle a retrieval of the first fragment from the origin server to the system to a rate that is at least equal to the determined rate at which to retrieve the first fragment.
Phillips discloses determine a rate at which to retrieve the first fragment from the origin server (e.g, ABR stream delivery server 414) based, at least in part, on contents of the manifest file (e.g., manifest); ([0049], [0067] and FIG. 4 and FIG. 5 –block 530 disclose determining at least one bitrate, at least in part, on contents of the manifest file.)
throttle a retrieval of the first fragment from the origin server to the system to a rate that is at least equal to the determined rate at which to retrieve the first fragment. ([0049], [0067] and FIG. 4 and FIG. 5 –blocks 510 and 530 disclose throttle a retrieval rate of the original server to a rate that is no higher than the top bitrates in the manifest.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hannu in view of Phillips in order to determine a rate at which to retrieve the first fragment from the origin server based, at least in part, on contents of the manifest file; and throttle a retrieval of the first fragment 

	Regarding claim 3, Hannu and Phillips, in particular, Phillips discloses wherein the instructions further cause the system to determine the rate at which to retrieve the first fragment from the origin server regardless of a time taken by the user device to play back a fragment retrieved prior to the first fragment. ([0049], [0067] – the rate is determined based on manifest regardless play back time of the chunk or the portion of the content.)
The motivation to combine is similar to that of claim 1.


Regarding claim 6, Hannu discloses a computer-implemented method comprising:
as implemented by one or more computing devices (FIG. 1a and [0021] – media user agent corresponds to the claimed one or more computing devices) configured with specific executable instructions, 
receiving, from a user device (media user client or user terminal– FIG. 3 and [0015]- [0018]), a request for a first fragment of a first content file; ([0015]- [0018] disclose processing a request from a media user client or a user terminal for a media.  
transmitting the first fragment to the user device.  ([0048], transmitting the segment to the media user client.)
Hannu does not disclose determining a rate at which to retrieve the first fragment based, at least in part, on a manifest file associated with the first content file;
throttling a retrieval of the first fragment from a server separate from the one or more computing devices to the one or more computing devices to a rate that is at least the determined rate at which to retrieve the first fragment.
Phillips discloses determining a rate at which to retrieve the first fragment based, at least in part, on a manifest file associated with the first content file; ([0049], [0067] and FIG. 4 and FIG. 5 –block 530 disclose determining at least one bitrate, at least in part, on contents of the manifest file.)
throttling a retrieval of the first fragment from a server (server 414) separate from the one or more computing devices to the one or more computing devices to a rate that is at least the determined rate at which to retrieve the first fragment. ([0049], [0067] and FIG. 4 and FIG. 5 –blocks 510 and 530 disclose throttle a retrieval rate of the original server to a rate that is no higher than the top bitrates in the manifest.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hannu in view of Phillips in order to determine a rate at which to retrieve the first fragment based, at least in part, on a manifest file associated with the first content file; throttle a retrieval of the first fragment from a server separate from the one or more computing devices to the one or more 
 
Regarding claim 9, the reasons for rejections are similar as these for claim 3.

Regarding claim 14, Hannu discloses the content file (media) comprises one of an audio file, a video file, an audiovisual file, or a literary work file.  ([0040] and [0043] disclose that the content file is a video file.)

Regarding claim 15, Hannu discloses a non-transitory computer-readable medium having stored thereon executable program code that directs one or more computing devices to perform operations comprising:
receiving, from a user device (media user client or user terminal– FIG. 3 and [0015]- [0018]), a request for a first fragment of a first content file; ([0015]- [0018] disclose receiving a request from a media user client or a user terminal for a media.  Since the first fragment is a part of media, a request from a user device for a media is considered as a request from a user device for a first fragment of a media.)
transmitting the first fragment to the user device.  ([0048], transmitting the segment to the media user client.)
Hannu does not disclose determining a rate at which to retrieve the first fragment based, at least in part, on characteristics of the first fragment;

Phillips discloses determining a rate at which to retrieve the first fragment based, at least in part, on characteristics of the first fragment; ([0049], [0067] and FIG. 4 and FIG. 5 –block 530 disclose determining at least one bitrate, at least in part, on contents of the manifest file.)
throttling a retrieval of the first fragment from a server separate from the one or more computing devices to the one or more computing devices to a rate that is at least the determined rate at which to retrieve the first fragment. ([0049], [0067] and FIG. 4 and FIG. 5 –blocks 510 and 530 disclose throttle a retrieval rate of the original server to a rate that is no higher than the top bitrates in the manifest.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hannu in view of Phillips in order to determine a rate at which to retrieve the first fragment based, at least in part, on characteristics of the first fragment; throttle a retrieval of the first fragment from a server separate from the one or more computing devices to the one or more computing devices to a rate that is at least the determined rate at which to retrieve the first fragment.  One of ordinary skill in the art would have been motivated because it regulates the amount of network traffic and reduces network congestions.
Regarding claim 18, the reasons for rejections are similar as these for claim 3.

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hannu and Phillips as applied to claim 1, and further in view of Falls (US Publication No.  20140032658 A1).

Regarding claim 4, Hannu and Phillips do not disclose wherein the request for the first fragment comprises a desired bitrate of the first fragment.
Falls discloses wherein the request for the first fragment comprises a desired bitrate of the first fragment.-19-  ([0085] – “client requests for fragments follow the following format: http://[HOSTNAME]/frag/[CHANNEL]/[BITRATE]/[[ID]/][COMMAND][/[ARG]]”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hannu and Phillips in view of Falls such that the request for the first fragment comprises a desired bitrate of the first fragment.  One of ordinary skill in the art would have been motivated because it helps the content to be presented on the client device with clarity. See Falls: [0002].

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hannu and Phillips as applied to claim 1 or 6, and further in view of Tsukagoshi (US Publication No.  20160373789 A1).

Regarding claim 5, Hannu and Phillips do not disclose that the instructions further cause the system to:
process a request received from the user device for a second fragment of the first content file; and 

Tsukagoshi discloses that the instructions further cause the system to:
process a request (an HTTP request) received from the user device (IPTV client 13) for a second fragment of the first content file (DASH segments); and ([0206] discloses processing an HTTP request received from the user device for a second fragment of the first content file, e.g., one of the requested DASH segments.)
retrieve the second fragment from a cache instead of the origin server in response to a determination that the second fragment is stored in the cache.  ([0206] – “If the cache server has DASH segments in a local segment cache, the cache server returns an HTTP response to the IPTV client 13.”  In this case, it is implied that the second fragment is retrieved from the cache instead of the origin server.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hannu and Phillips in view of Tsukagoshi in order to process a request received from the user device for a second fragment of the first content file; and retrieve the second fragment from a cache instead of the origin server in response to a determination that the second fragment is stored in the cache.  One of ordinary skill in the art would have been motivated because it allows faster retrievals of segments of a content file.

Regarding claim 13, the reasons for rejections are similar as these for claim 5.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hannu and Phillips as applied to claim 6, and further in view of Phillips ‘121 (US Publication No.  20170374121 A1).

Regarding claim 7, Hannu discloses retrieving the manifest file from the server ([0039] – discloses retrieving MPD from the media server).
Hannu and Phillips do not disclose explicitly wherein the manifest file comprises at least one of a playback time of the first fragment or a bitrate of the first fragment.  
Phillips ‘121 discloses wherein the manifest file comprises at least one of a playback time of the first fragment or a bitrate of the first fragment.  ([0040] discloses bitrate specified for a segment in the manifest file.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hannu and Phillips in view of Phillips ‘121 such that the manifest file comprises at least one of a playback time of the first fragment or a bitrate of the first fragment.  One of ordinary skill in the art would have been motivated because it allows faster retrievals of bitrates of segments.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hannu and Phillips applied to claim 6, and further in view of Bae (US Publication No. 20180027040 A1).

Regarding claim 10, Hannu and Phillips do not disclose wherein the request for the first fragment comprises a desired bitrate of the first fragment.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hannu and Phillips in view of Bae such that the request for the first fragment comprises a desired bitrate of the first fragment.  One of ordinary skill in the art would have been motivated because it enhances user experiences by specifying a desired bitrate of fragments.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hannu, Phillips and Bae as applied to claim 10, and further in view of Bomfim (US Publication No. 20140351871 A1).

Regarding claim 11, Hannu, Phillips and Bae do not disclose:
determining that the first fragment at the desired bitrate is not stored in a cache; and 
retrieving the manifest file from the server in response to the determination that the first fragment at the desired bitrate is not stored in the cache.

retrieving the manifest file (presentation manifest) from the server (cloud storage) in response to the determination that the first fragment at the desired bitrate is not stored in the cache. ([0075])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hannu, Phillips and Bae in view of Bomfim in order to determine that the first fragment at the desired bitrate is not stored in a cache; and retrieve the manifest file from the server in response to the determination that the first fragment at the desired bitrate is not stored in the cache.  One of ordinary skill in the art would have been motivated because it provides streaming of live event with a better viewer experience.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hannu, Phillips and Bae as applied to claim 10, and further in view of Tam (US Publication No. 20120278833 A1).

Regarding claim 12, Hannu, Phillips and Bae do not disclose wherein transmitting the first fragment to the user device further comprises:
re-encoding the first fragment to a third bitrate between the desired bitrate and the second bitrate; and 
transmitting the first fragment at the third bitrate to the user device.  

transmitting the first fragment at the third bitrate to the user device (client device).  ([0026] and FIG. 2 disclose that the re-encoding is done at the video encoder 104 of the streaming server 50 for the client device.  [0024] and FIG. 2 disclose that the streaming server 50 bidirectionally communicates with the client device via network 30.  It is implied that the re-encoded segment is transmitted to the user device.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hannu, Phillips and Bae in view of Tam in order to re-encode the first fragment to a third bitrate between the desired bitrate and the second bitrate; and transmit the first fragment at the third bitrate to the user device.  One of ordinary skill in the art would have been motivated because the ability to re-encoding segments into another bitrate provides additional flexibility in streaming videos.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hannu and Phillips as applied to claim 15,  and further in view of Phillips ‘121 and Chen (US Publication No. 20140279852 A1).

Regarding claim 16, Hannu discloses retrieving a manifest file associated with the first content file from the server, ([0039] – discloses retrieving MPD from the media server).
Hannu and Phillips do not disclose wherein the manifest file comprises a playback time of the first fragment and a bitrate of the first fragment.  
Phillips ‘121 discloses wherein the manifest file comprises a bitrate of the first fragment.  ([0040] discloses bitrate specified for a segment in the manifest file.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hannu and Phillips in view of Phillips  ‘121 such that the manifest file comprises a bitrate of the first fragment.  One of ordinary skill in the art would have been motivated because it allows faster retrievals of bitrates of segments.
Hannu, Phillips and Phillips ‘121 do not disclose wherein the manifest file comprises a playback time of the first fragment.
Chen discloses wherein the manifest file comprises a playback time of the first fragment. ([0025] discloses manifest files 112 includes an index of data fragments. “The index can comprise an index value associated with each data fragment.” “the index values can be time values according to a time length of playback of the content.”)
.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hannu, Phillips as applied to claim 15, and further in view of Bomfim.

Regarding claim 19, Hannu, Phillips do not disclose:
determining that the first fragment at a desired bitrate is not stored in a cache; and 
retrieving a manifest file associated with the first content file from the server in response to the determination that the first fragment at the desired bitrate is not stored in the cache.
Bomfim disclose determining that the first fragment at a desired bitrate is not stored in a cache (delivery server's fragment cache); ([0075])
retrieving a manifest file (presentation manifest) associated with the first content file from the server (cloud storage) in response to the determination that the first fragment at the desired bitrate is not stored in the cache. ([0075])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hannu, Phillips in view of Bomfim in order to determine that the first fragment at a desired bitrate is not stored in a cache; and .
	
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hannu and Phillips as applied to claim 15, and further in view of Tam.

Regarding claim 20, Hannu and Phillips do not disclose do not disclose wherein the operations further comprise:
determining that the user device oscillates between requesting fragments at a desired bitrate and fragments at a second bitrate less than the desired bitrate; 
re-encoding the first fragment to a third bitrate between the desired bitrate and the second bitrate; and 
transmitting the first fragment at the third bitrate to the user device.
Tam discloses determining that the user device oscillates between requesting fragments at a desired bitrate and fragments at a second bitrate less than the desired bitrate; ([0041] discloses that the local network fluctuates between high rates and relatively low rates when streaming segments over the internet, and that “the selected bitrate is the maximum allowed by the network connection between the server and client.”  As such, it is implied that that the user device oscillates between requesting fragments at a desired bitrate, e.g., a higher bitrate and fragments at a second bitrate less than the desired bitrate, e.g., a lower bitrate.)

transmitting the first fragment at the third bitrate to the user device. ([0026] and FIG. 2 disclose that the re-encoding is done at the video encoder 104 of the streaming server 50 for the client device.  [0024] and FIG. 2 disclose that the streaming server 50 bidirectionally communicates with the client device via network 30.  It is implied that the re-encoded segment is transmitted to the user device.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hannu and Phillips in view of Tam in order to re-encode the first fragment to a third bitrate between the desired bitrate and the second bitrate; and transmit the first fragment at the third bitrate to the user device.  One of ordinary skill in the art would have been motivated because the ability to re-encoding segments into another bitrate provides additional flexibility in streaming videos.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hannu and Phillips as applied to claim 1, and further in view of Lissack (US Publication No. 20150149631 A1).

Regarding claim 21, Hannu and Phillips do not disclose wherein the transfer rate is less than a fastest rate allowable by a network over which the system and the origin server communicate.
Lissack discloses wherein the transfer rate (measured transfer rate) is less than a fastest rate (bandwidth limit) allowable by a network over which the system and the origin server communicate. (paragraph –the viewer may also be allowed to specify thresholds 1654 to be used for the visualization--e.g., the viewer may indicate that a measured transfer rate of 80% (or higher) of the bandwidth limit should be indicated by a red BW performance indicator, a value less than 30% should be indicated by a green BW performance indicator, and so on.”  When the value is less than 30%, the transfer rate is less than a fastest rate allowable.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hannu and Phillips in view of Lissack such that the transfer rate is less than a fastest rate allowable by a network over which the system and the origin server communicate.  One of ordinary skill in the art would have been motivated because it ensures stable network performance.



Allowable Subject Matter
Claims 2, 8, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 22, 23, 24 are allowed.


Conclusion
The prior art made of record and not relied upon is still considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christopher Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/Weiwei Stiltner/
Examiner, Art Unit 2451 

/Chris Parry/           Supervisory Patent Examiner, Art Unit 2451